USCA4 Appeal: 22-1353      Doc: 12         Filed: 10/20/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1353


        JERMAINE M. CAPEL,

                            Plaintiff - Appellant,

                     v.

        NORFOLK PUBLIC SCHOOLS,

                            Defendant - Appellee.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Arenda L. Wright Allen, District Judge. (2:19-cv-00605-AWA-LRL)


        Submitted: October 18, 2022                                   Decided: October 20, 2022


        Before WYNN and THACKER, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Jermaine M. Capel, Appellant Pro Se. Bonnie Patricia Lane, CITY ATTORNEY’S
        OFFICE, Norfolk, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1353         Doc: 12      Filed: 10/20/2022     Pg: 2 of 2




        PER CURIAM:

               Jermaine M. Capel seeks to appeal the district court’s order dismissing his civil

        action against his former employer. We dismiss the appeal for lack of jurisdiction because

        the notice of appeal was not timely filed.

               In civil cases, parties have 30 days after the entry of the district court’s final

        judgment or order to note an appeal, Fed. R. App. P. 4(a)(1)(A), unless the district court

        extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

        Fed. R. App. P. 4(a)(6). “[T]he timely filing of a notice of appeal in a civil case is a

        jurisdictional requirement.” Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court entered its order on February 25, 2022. Capel filed the notice of

        appeal on March 30, 2022. Because Capel failed to file a timely notice of appeal or to

        obtain an extension or reopening of the appeal period, we dismiss the appeal. We deny

        Capel’s motion to seal.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                      DISMISSED




                                                     2